LATTIMORE, Judge.
Conviction for theft; punishment, four years in the penitentiary.
The state depended chiefly on the testimony of accomplice Poland. In his charge the court told the jury they could not convict on Poland’s testimony, unless they found it to be true, “and that it connects the defendant with the commission of the offense charged,” and that there was other testimony beside accomplice testimony corroborating Poland, and tending to connect appellant with the commission of such offense, and that from all the testimony they must believe beyond a reasonable doubt that appellant was guilty. Appellant has an exception to that part of said charge quoted above, and says it is not correct to charge that a conviction may be had on the testimony of an accomplice, which “connects the accused with the offense.”
It is to be regretted that a matter so often criticised and discussed must still be contended before this court. The charge in Campbell v. State, 57 Texas Crim. Rep., 301, in the particular here attacked, is not correct and should not be given, and exception thereto requires that the facts be analyzed in order to-see if such incorrect charge be harmful, and therefore cause for reversal. See Abbott v. State, 94 Texas Crim. Rep., 31; Anderson v. State, 95 Texas Crim. Rep., 353; Watson v. State, 90 Texas Crim. Rep., 583.
In the case before us, as in those cited, the facts show that the testimony of the accomplice, if true, made out a complete case of guilt against appellant; hence the charge was not reversible.
The court submitted to the jury the issue as to whether Thomas was an accomplice, and we infer from the verdict that-they found he was not. Appellant cites many cases in his brief where the court told the jury not to convict on the accomplice testimony unless they believed the testimony of the accomplice “tended to connect” the accused with the offense. See Alsup v. State, 49 S. W. (2d) 749; Oates v. State, 51 Texas Crim. Rep., 449. All such charges are wrong, but we see no application thereof to the instant case, inasmuch as the court did not. tell the jury they could not convict unless the testimony of the-accomplice “tended”, to connect, etc.
Not being able to agree with appellant’s contention, the judgment will be affirmed.

Affirmed.